Citation Nr: 0307616	
Decision Date: 04/22/03    Archive Date: 04/30/03

DOCKET NO.  02-07 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for sterility.  


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel







INTRODUCTION

The veteran had active military service from June 1952 to 
June 1954.  This appeal arises before the Board of Veterans' 
Appeals (Board) from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied the veteran's claim seeking 
entitlement to service connection for sterility as a result 
of exposure to radiation.


FINDINGS OF FACT

1.  The veteran is not sterile.

2.  Radiation did not damage the veteran's sperm so that it 
caused his wife's miscarriages.  

CONCLUSION OF LAW

Sterility was not incurred in or aggravated by active 
service, nor may in-service occurrence be presumed. 38 
U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.311 (2002); 67 Fed. Reg. 3,612, 3,616 
(Mar. 26, 2002) (codified at 38 C.F.R. § 3.309(d).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Other than the veteran's separation examination from June 
1954, the veteran's service medical records are not 
available.  His genitourinary system at separation was 
normal.  Several attempts to obtain the records show that 
there were no medical records on file at the National 
Personnel Records Center, and that they were destroyed by 
fire.  A Surgeon General's report shows that the veteran was 
hospitalized in January 1953 for pharyingitis.  

In a June 1994 statement, the veteran wrote that he was 
assigned to the Ballistics Research Laboratory in Aberdeen, 
Maryland as an electrical/electronic engineer assistant.  He 
wrote that the laboratory part consisted of work in the Armed 
Forces Special Weapons Project, with their participation 
consisting in the measurement of the effects of nuclear 
explosion.  He wrote that during his tour of duty, he 
participated in two such projects.  

He wrote that he participated in Operation Upshot Knothole in 
the spring of 1953, which consisted of nuclear tests 
including the firing of the first atomic cannon.  He wrote 
that he was assigned to Camp Mercury on the Nevada Proving 
Grounds, and his duties consisted in the installation, 
maintenance, and repair of electronic equipment used to 
measure the effects of the weapons tested.  He wrote that he 
witnessed several nuclear explosions from about 7 miles away, 
and also visited underground and above ground shelter near 
ground zero on an almost daily basis.  He wrote that he wore 
film badges to detect the amount of radiation he received, 
but that they were worn on hats and would not have accurately 
measured lower body radiation, or that passing through their 
bodies when their backs were turned.  

He wrote that he participated in Operation Castle, which took 
place in the spring of 1954 in the Pacific Proving Grounds on 
the Eniwetook and Bikini atolls.  He wrote that his duties 
were similar on this project.  He wrote that the level of 
radiation he was exposed to on this project was more severe, 
and indicated that the project was delayed because the March 
1, 1954, test exceeded all predictions on yield and fallout.  

He wrote that after he was discharged, he married, and after 
trying to have children, he went to a fertility doctor in 
1958, who told him that his sperm count was low and showed 
low motility.  The doctor told him that his wife would not 
likely become pregnant, and that if she did, the fetus would 
probably not be viable due to the damaged sperm.   

In September 2000, the Department of Energy provided a total 
whole body dose estimate of 3200 MREM.  This was based on the 
veteran's exposure period in 1953 at Camp Mercury, Nevada and 
at the Eniwetook & Bikini Atolls in 1954.  

The veteran underwent a VA genitourinary examination in 
February 2002.  The examiner commented that the veteran's 
radiation he was exposed to in service was documented and 
over a one-year period he had 2600 rads.  He stated that his 
wife became pregnant twice, indicating that he was fertile 
enough to conceive twice.  The examiner commented that she 
apparently aborted each of these, which he thought would have 
nothing to do with his semen.  He had at least one semen 
evaluation in May 2001, showing a volume of one ml. with a 
count of 13 million per cubic ml. with the normal being 20 
million or more.  The examiner's impression was history of 
low semen count on one occasion, with the veteran being able 
to conceive two pregnancies after leaving service.  The 
veteran underwent a serum testosterone and PSA, which were 
all normal.  

The veteran underwent a VA genitourinary examination in July 
2002.  It was noted that the veteran underwent a relatively 
minor amount of radiation exposure of some 2600 rads over an 
extended period of time.  The examiner noted that the 
veteran's wife had two miscarriages after he got out of 
service, and that he was told at that time that this was 
because of radiation effect on the sperm causing abnormal 
fetuses, which were then aborted.  The physician noted that 
the veteran had a semen evaluation which showed low volume, 
low motility, and low counts, but that on March 7, 2002, a 
repeat specimen was obtained which showed a volume of 1.5 ml. 
with 75% normal forms and 90% motility with a sperm count of 
161 million per ml.  The physician noted that all of these 
results were within the normal range.  There was no note that 
the spermatozoa were in any way abnormal more than one would 
expect with 75% normal forms.  The range for normal forms was 
usually 50-100 percent so the veteran certainly had adequate, 
perfectly normal appearing spermatozoa in his ejaculate.  The 
physician noted that it had been well-documented in the 
medical literature that spermatozoa which were in any way 
abnormal did not have the capability to transverse the uterus 
and tubes to produce the fertilization of an egg.  The 
physician opined that the wife's miscarriages were on a basis 
other than due to the abnormal sperm.  

The examiner prepared an addendum to his report regarding 
chromosomal evaluation.  He stated that chromosomal 
evaluation could be accomplished, but had not been done on 
the spermatozoa and one would not be able to determine any 
radiation effect on sperm with this test.  The examiner's 
impression remained that there was no indication that the 
veteran had radiation effect on his spermatozoa in a residual 
situation causing miscarriages in his wife.  He wrote that 
only the spermatozoa present in the testes and the tract out 
from the testes would be affected by the radiation, and once 
these were eliminated from the system, subsequent sperm would 
have no effect from previous radiation exposure.  


Analysis

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) was enacted. Pub. L. No. 
106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part. 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits. 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

The RO notified the veteran of the reasons for its decision, 
as well as the laws and regulations applicable to his claim.  
This information was provided in the May 2002 Statement of 
the Case as well as the August 2002 Supplemental Statement of 
the Case.  In these documents, the RO also provided notice of 
what evidence it had considered.    

In April 2001, the RO sent the veteran a VCCA letter.  In a 
May 2002 statement of the case (SOC), the RO listed the 
relevant provisions of the VCAA.  In the April 2001 letter, 
the RO asked the veteran to tell it about any additional 
evidence he wanted obtained.  The letter and the SOC told the 
veteran that the RO was required to make reasonable efforts 
in obtaining relevant records and to inform the veteran about 
the attempts.  In the VCAA letter and in the SOC, the veteran 
has been asked to provide VA with information about other 
evidence that might be available, and was told VA would 
assist him in obtaining additional evidence (such as private 
medical reports and reports from federal agencies).  In 
short, the RO has informed the appellant which information 
and evidence that the appellant was to provide to VA and 
which information and evidence that the VA would attempt to 
obtain on behalf of the appellant.    38 C.F.R. § 3.159 (b) 
(2002); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  

In view of the development that has been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The veteran has been informed of the information and evidence 
needed to substantiate his claim, and he has been made aware 
of how VA would assist him in obtaining evidence and 
information.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  He was 
afforded a VA examination to determine whether he was 
sterile, and if so, whether it was because of exposure to 
radiation during service.  For the aforementioned reasons, 
there is no reasonable possibility that further assistance 
would aid in the substantiation of the claim.  In short, the 
requirements under the VCAA have been met.  

The only service medical record available is the veteran's 
separation examination from June 1954, which noted that the 
veteran's genitourinary system, was normal.  However, the 
veteran's other service medical records are unavailable as 
they were apparently destroyed by a fire at the National 
Personnel Records Center (NPRC) in 1973.  The Court has held 
that the VA has a statutory duty to assist the veteran in 
obtaining military records.  See Jolley v. Derwinski, 1 Vet. 
App. 37, 39-40 (1990).  Furthermore, in Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992), the Court held that the duty to 
assist is heightened when the service medical records are 
presumed destroyed and includes an obligation to search 
alternative forms of medical records which support the 
veteran's case.

The Court has also held that where, as here, "service 
medical records are presumed destroyed,...the BVA's 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule is 
heightened."  O'Hare v. Derwinski, 1 Vet.App. 365, 367 
(1991). 

The claims folder reflects that the RO twice attempted to 
obtain the veteran's service medical records from the 
National Personnel Records Center (NPRC).  The NPRC replied 
that no medical records were available due to fire.  Further, 
the RO notified the veteran of the absence of his service 
medical records.  A surgeon general's report was submitted 
from January 1953.  In light of the foregoing, it is 
determined that the RO has expended sufficient efforts to 
procure alternative service medical records for the veteran.   

It is determined that the veteran is not prejudiced by the 
absence of his service medical records.  As will be discussed 
below, the evidence shows that the veteran was exposed to 
ionizing radiation during service.  The issue is whether the 
veteran is sterile and if he is, whether such sterility is 
due to the ionizing radiation during service.  These are 
questions which can be answered without the service medical 
records.  

The veteran seeks service connection for sterility.  For 
veterans who were exposed to radiation during service, VA law 
and regulations provide that service connection for a disease 
or disorder which is claimed to be attributable to ionizing 
radiation exposure during service may be established in one 
of three different ways.  First, under 38 U.S.C.A. § 1112(c) 
there are several types of cancer which can be presumptively 
service connected.  Second, 38 C.F.R. § 3.311(b) provides a 
list of "radiogenic diseases" which will be service connected 
if certain conditions specified in the regulation have been 
met.  Third, service connection can be established on a 
direct basis, by showing that the disease was incurred in or 
aggravated by service. Stone v. Gober, 14 Vet. App. 116, 118 
(2000); McGuire v. West, 11 Vet. App. 274 (1998); See Wandel 
v. West, 11 Vet. App. 200 (1998); Ramey v. Brown, 9 Vet. App. 
40 (1996), aff'd sub nom Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

After carefully reviewing, analyzing, and weighing the 
evidence of record, the Board finds that service connection 
for sterility, both on a presumptive and direct basis, is not 
warranted. The evidence fails to demonstrate entitlement on a 
presumptive basis under either the provisions of 38 U.S.C.A. 
§ 1112(c) and 67 Fed. Reg. 3,612 3,616 (March 26, 2002) 
(codified at 38 C.F.R. § 3.309(d)) or the provisions of 38 
C.F.R. § 3.311.  It also fails to demonstrate entitlement on 
a direct basis, as the veteran's sterility was neither 
incurred in nor aggravated by active service or any ionizing 
radiation exposure.  38 U.S.C.A. § 1112(c)

As previously noted, service connection can be established on 
a presumptive basis under the provisions of 38 U.S.C.A. § 
1112(c) and 67 Fed. Reg. 3,612-3,616 (March 26, 2002) 
(codified at 38 C.F.R. § 3.309(d)), where the evidence 
demonstrates that the veteran has one of the listed cancers 
and establishes his participation in a "radiation risk 
activity."

There are specified types of cancer which are presumptively 
service connected under the provisions of 38 U.S.C.A. § 
1112(c) and its implementing regulation.  The cancers are 
listed as the following: leukemia (other than chronic 
lymphocytic leukemia), cancer of the thyroid, cancer of the 
breast, cancer of the pharynx, cancer of the esophagus, 
cancer of the stomach, cancer of the small intestine, cancer 
of the pancreas, multiple myeloma, lymphomas (except 
Hodgkin's disease), cancer of the bile ducts, cancer of the 
gall bladder, primary liver cancer (except if cirrhosis or 
hepatitis B is indicated), cancer of the salivary glands, 
cancer of the urinary tract and bronchiolo-alveolar 
carcinoma. 38 U.S.C.A. § 1112(c)(2).
For the purposes of this section, the term "urinary tract" 
means the kidneys, renal pelves, ureters, urinary bladder, 
and urethra.

As noted above, the Secretary has amended 38 C.F.R. § 
3.309(d) relating to presumptive diseases attributable to 
radiation risk.  The amendments became effective March 26, 
2002. 67 Fed. Reg. 3,612-3,616 (Mar. 26, 2002) (codified at 
38 C.F.R. § 3.309(d)).  The amendments adds cancers of the 
bone, cancer of the brain, cancer of the colon, cancer of the 
lung, and cancer of the ovary to the list of diseases which 
may be presumptively service connected, and amends the 
definition of the term "radiation-risk activity" to include 
the veteran's presence at certain other locations.  See 67 
Fed. Reg. 3,612-3,616 (March 26, 2002).

In this case, the criteria to establish service connection 
under the provisions of 38 U.S.C.A. § 1112(c) and 67 Fed. 
Reg. 3,612 3,616 (March 26, 2002) (codified at 38 C.F.R. § 
3.309(d)) have not been met.  Sterility is not one of the 
specified diseases subject to presumptive service connection 
under Section 1112(c) and its implementing regulation. Stone 
v. Gober, 14 Vet. App. at 118.  Thus, presumptive service 
connection pursuant to the aforementioned provision is not 
warranted, and no further consideration of this matter is 
needed.  Id.

Second, 38 C.F.R. § 3.311(b) provides a list of "radiogenic 
diseases" which will be service connected provided that 
certain conditions specified in that regulation are met.  
This regulation establishes a series of chronological 
obligations upon both parties. Hilkert v. West, 12 Vet. App. 
145, 148 (1999); Wandel v. West, 11 Vet. App. 200.  First, 
the claimant must establish that the veteran has a radiogenic 
disease. See 38 C.F.R. § 3.311(b)(2).  This disease must 
manifest within a certain time period. 38 C.F.R. § 
3.311(b)(5).  Once a claimant has established a diagnosis of 
a radiogenic disease within the specified period and claims 
that the disease is related to his radiation exposure while 
in service, VA must then obtain a dose assessment. 38 C.F.R. 
§ 3.311(a)(1).  After it is determined by the dose assessment 
that the veteran was exposed to radiation, the RO is then 
required to refer the case to the Under Secretary for 
Benefits for further consideration in compliance with 38 
C.F.R. § 3.311(c)(1). Hilkert v. West, 12 Vet. App. at 148.

"Radiogenic disease" means a disease that may be induced by 
ionizing radiation and shall include the following: (i) All 
forms of leukemia except chronic lymphatic (lymphocytic) 
leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung 
cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin 
cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) 
Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; 
(xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; 
(xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; 
(xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian 
cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain 
and central nervous system; (xxi) Cancer of the rectum; 
(xxii) Lymphomas other than Hodgkin's disease; (xxiii) 
Prostate cancer; and (xxiv) Any other cancer. 38 C.F.R. § 
3.311(b)(2).

The veteran does not have a "radiogenic disease."  He is 
claiming service connection for sterility and sterility is 
not a "radiogenic disease."  Accordingly, the veteran is 
not entitled to service connection presumptively under 
38 C.F.R. § 3.311(b).  

Third, service connection can be established on a direct 
basis under the provisions of 38 U.S.C.A. §§ 1110, 1131, and 
38 C.F.R. § 3.303. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  Hence, service connection may be granted for 
disability resulting from personal injury or disease incurred 
in or aggravated by active service, or service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
U.S.C.A. §§ 1110, 1131; Hardin v. West, 11 Vet. App. 74, 78 
(1998); 38 C.F.R. § 3.303.

As will be discussed below, service connection for sterility 
on a direct basis is not warranted.  The evidence does not 
demonstrate that the veteran is or was sterile.  Also, the 
evidence does not show that the veteran's exposure to 
radiation damaged his sperm so that it would cause the 
miscarriages that the veteran's wife endured.  

Although the evidence shows that the veteran was exposed to 
radiation at Camp Mercury, Nevada, and at the Eniwetook and 
Bikini atolls, the evidence does not show that the veteran is 
sterile.  At the veteran's February 2002 VA examination, the 
examiner's impression was history of low semen count on one 
occasion, but with the veteran able to conceive two 
pregnancies after leaving service.  Thereafter, at the 
veteran's July 2002 VA examination, the examiner commented 
that in a March 2002 semen evaluation, the veteran's results 
were within the normal range, and the spermatozoa were not 
abnormal.  The physician commented on the veteran's wife's 
pregnancies, and noted that spermatozoa which were abnormal 
did not have the capability to transverse the uterus and 
tubes to fertilize an egg.  

In his addendum to the July 2002 report, the examiner 
determined that only spermatozoa present in the testes and 
the tract out from the testes would be affected by radiation, 
but that once these were eliminated from the system, 
subsequent sperm would not have any effect from previous 
radiation exposure.  

Due to the examination report finding that the veteran was 
not sterile, and the medical finding that abnormal sperm 
would not be able to fertilize an egg, the veteran's claim 
must be denied.  The only evidence attributing sterility to 
exposure to radiation is the veteran's own statement.  
Without supporting objective medical evidence, the veteran, 
as a layperson, is not competent to diagnose a disability, 
such as sterility, or to comment on precise medical matters 
such as whether his sperm were damaged from radiation to 
cause a miscarriage.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

The veteran contends that a fertility doctor told him in 1958 
that his sperm count was low, and that his wife would likely 
not become pregnant, but that if she did, the fetus would not 
be viable due to the damaged sperm.  However, the veteran has 
not provided the name of the doctor who allegedly made these 
comments so that if there were records of this conversation 
they could be obtained.  

For the reasons discussed above, it is determined that the 
veteran's alleged sterility was not incurred as the result of 
exposure to radiation in service.  Thus, the requirements to 
establish service connection on a direct basis have not been 
met.

In summary, the evidence does not show that the veteran is 
entitled to service connection for sterility on a presumptive 
basis under 38 C.F.R. § 3.309 (d), or direct basis under 
38 C.F.R. § 3.303.  Also, sterility is not a radiogenic 
disease under 38 C.F.R. § 3.311(b).  As the preponderance of 
the evidence is against the veteran's claim for service 
connection for sterility, the benefit-of-the-doubt rule does 
not apply, and the veteran's claim must be denied.  38 
U.S.C.A §5107 (West Supp. 2002).  


ORDER

Entitlement to service connection for sterility, claimed as 
due to ionizing radiation is denied.



	                        
____________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

